United States District Court
Northern District of California

oO Oo NN DO A SP WD Ne

Nm NYO FP KH KO PO KR RO RD mm mmm me lt
o NN DN WAH FB |B NO KH ODO CO OHO NIN HR HH FP WY LH | OD

 

 

FILED
DEC 2 4 2019

SUSAN Y. SOONG
No CLERK, U.S. DISTRICT COURT
RTHERN DISTRICT OF CALIFORNIA

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiffs,

Case No. 3:19-mj-72071 TSH

Charging District's Case No.
DR-12-cr-555

V.

FELIX MENDIETA-MATA,
Defendants.

 

 

COMMITMENT TO ANOTHER DISTRICT
The defendant has been ordered to appear in the Western District of Texas.
The defendant may need an interpreter for this language: Spanish.
The defendant: ( ) will retain an attorney.
(X) is requesting court-appointed counsel.

The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States Marsha! must transport forthwith the defendant,
Felix Mendieta-Mata, together with a copy of this order, to the charging district and deliver the
defendant to the United States Marshal for that district, or to another officer authorized to receive
the defendant. The Marshal or officer of the charging district should immediately notify the
United States Attorney and the Clerk of the Clerk for that district of the defendant's arrival so that
further proceedings may be promptly scheduled. The Clerk of this district must promptly transmit
the papers and any bail to the charging district.
Dated: December 24, 2019

TAN. kb y—

THOMAS S. HIXSON ‘
UNITED STATES MAGISTRATE JUDGE

 

 
